51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Debra WAKEFIELD, Defendant-Appellant.
No. 94-5567.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided March 30, 1995.

James H. Price, III, Greenville, SC, for appellant.  J. Preston Strom, Jr., United States Attorney, Beattie B. Ashmore, Assistant United States Attorney, Greenville, SC, for appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Debra Wakefield pled guilty to conspiracy to possess crack cocaine with intent to distribute, 21 U.S.C.A. Secs. 841, 846 (West 1981 & Supp.1994), and was sentenced to serve a term of sixty months imprisonment.  She appeals her sentence on the ground that the district court erred in refusing to find that the penalties for crack offenses, as determined under Sec. 841 and the federal sentencing guidelines, are unconstitutional.  We affirm.


2
Wakefield and two co-defendants sold a small amount of crack to an undercover agent.  All three were arrested immediately afterward.  Fourteen grams of crack were found in the car they were using, and Wakefield had a firearm in her purse.  At her sentencing hearing, Wakefield's attorney argued briefly that the sentencing provisions for crack violate the Equal Protection Clause.  On appeal, Wakefield renews this argument, but recognizes that we have repeatedly held that the penalties for crack offenses are rationally related to a legitimate government purpose and do not violate equal protection.  See United States v. Thomas, 900 F.2d 37, 39 (4th Cir.1990);  United States v. D'Anjou, 16 F.3d 604, 612 (4th Cir.), cert. denied, 62 U.S.L.W. 3861 (U.S.1994).  In view of these precedents, her argument has no merit.


3
We therefore affirm the sentence imposed by the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.